—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 16, 1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant resigned from his employment as a driver for the president of a medical waste disposal company after the president began to consistently criticize claimant’s manner of driving. Claimant, believing that the criticism was temporary, did not inform the president that he would resign if the criticism continued. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was disqualified from receiving benefits because he voluntarily left his employment without good cause. Criticism of an employee’s job performance by a supervisor has been held not to constitute good cause for leaving employment (see, Matter of Andriano [Hudacs], 195 AD2d 731, 732), particularly where, as here, claimant failed to protect his employment by discussing his concerns with the employer prior to quitting (see, Matter of Gatza [Sweeney], 247 AD2d 747, 748; Matter of Illerbrun [Sweeney], 246 AD2d 722).
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.